DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, with respect to Specification Objection, see p.13-14, filed on 10 February 2021 have been fully considered and are persuasive.  The previous Specification Objection is withdrawn and Replacement Specification has been entered.
Applicant's arguments, with respect to Double Patenting Rejection, see p.14, filed on 10 February 2021 have been fully considered and are persuasive.  The previous Double Patenting Rejection is withdrawn after Terminal Disclaimer has been filed and approved.
Applicant's arguments, with respect to 35 U.S.C. §103 rejection to independent Claims 1/11 and their dependent claims, see p.15-16, filed on 10 February 2021 have been fully considered.  Applicant fails to present any arguments why Applicant disagrees the Examiner’s rejection to original claims filed on 21 October 2020.  However by incorporating Claims 13-14 to independent claims, Applicant overcome 1/11 and their dependent claims are withdrawn after Claims 1/11 being amended.
Applicant’s arguments, see 15, filed on 10 February 2021, with respect to newly added  Claim 21 and their dependent claims have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended Claim(s) 22 is/are now rejected under 35 USC §103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Lucas et al. (US 2019/0043179 A1), Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and “Affordable Colour Grading Monitors” (downloaded @ https://jonnyelwyn.co.uk/film-and-video-editing/affordable-colour-grading-monitors-2/, posted on 4 April 2015). See detailed rejections below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Lucas et al. (US 2019/0043179 A1), Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1), Langendijk et al. (US 2010/0265283 A1) and “Affordable Colour Grading Monitors” (downloaded @ https://jonnyelwyn.co.uk/film-and-video-editing/affordable-colour-grading-monitors-2/, posted on 4 April 2015).
Regarding Claim 21, Yoshiga discloses a system for displaying a six-primary color system ([0001]: a liquid crystal display device including six-color sub-pixels), comprising: 
a single imager camera system, wherein the single imager camera system is operable to capture a set of camera signal data ([0002]: A liquid crystal display (LCD) device is one of the most widely used flat panel displays, and is used in a large variety of applications, from small-sized device (such as a mobile phone or a digital camera) to large-sized devices (such as televisions or computer monitors)); 
an image data converter (Fig.3 and [0020]: a first AND logic gate 310, a second AND logic gate 320, and a third AND logic gate 330); and 
at least one display device (Fig.1 and [0003]: FIG. 1 shows a conventional circuit block diagram of a pixel structure 100 of a six-primary-color display device);  
wherein the image data converter is operable to convert the set of image data for display on the at least one display device (Fig.2 and [0007]: The display device of the embodiments includes a liquid crystal panel, a gate driving circuit, and a data driving circuit. The liquid crystal panel includes a plurality of the above-described pixel structures arranged as rows and columns, a plurality of gate lines driven by the gate driving circuit, and a plurality of data lines driven by the data driving circuit, and each pixel structure coupled to one gate line and three data lines).
Yoshiga fails to disclose wherein the single imager camera system is operable to modify the set of camera signal data, thereby creating a set of image data.
However Lucas discloses it had been known to a POSITA to modify the set of camera signal data, thereby creating a set of image data ([0051]: In an embodiment of the invention, there is provided an image capture device, such as a camera, comprising a plurality of optical filters arranged to capture values in a first colour space, such as a colour, luminance, and meta brightness of a point in visual space, and produce image data accordingly. In some embodiments, the image data may be generated in a different colour space to the first colour space).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Lucas into that of Yoshiga and to add the limitation of wherein the single imager camera system is operable to modify the set of camera signal data, thereby creating a set of image data in order to provide images more appealing to a viewer as taught by Lucas ([0001]).
at least one transfer function (TF) for processing the set of image data; wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data and wherein the at least one display device and the image data converter are in network communication.
However, Wallace discloses Modern users have many options to view audio/video programming ([0003]).  In order to provide more viewing options to users, Wallace discloses: 
at least one transfer function (TF) for processing the set of image data ([0061]: The transfer function can be an electro-optical transfer function …); 
an image data converter, wherein the image data converter includes a digital interface ([0053]: digital interface), wherein the digital interface is operable to encode and decode the set of image data (Fig.2: Dynamic range converter 150 and [0020]: system 125 receives a video signal 110 and generates a processed video signal 112 via encoding into a digital coding or compression format, decoding from a digital coding or compression format);  
wherein the at least one display device and the image data converter are in network communication (Fig.1 and [0056]: Note that if the processing module, module, processing circuit, and/or processing unit includes more than one processing device, the processing devices may be centrally located (e.g., directly coupled together via a wired and/or wireless bus structure) or may be distributedly located (e.g., cloud computing via indirect coupling via a local area network and/or a wide area network)).

Yoshiga modified by Lucas and Wallace fails to disclose a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable.
But Kielhofner discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a set of Session Description Protocol (SDP) parameters ([0131]:  Application layer modifier 436 in modifier 430 can modify an application layer, for example, one or more, but at least one implementation instruction(s) or protocol(s) that comprise a session description protocol or “SDP.” ), wherein the set of SDP parameters is modifiable ([0145]: a session description protocol (SDP) of the SIP communication session can be modified at an application layer, to, in one aspect, “clean up” the application layer to accommodate the earlier translation from the first IP address to the second IP address) in the field of audio/video data delivery through network ([0002]: The present methods and systems relate generally to electronic communication systems, particularly to managing communication sessions end-to-end, from an originating source to a terminating destination, where the communication sessions involve delivery of application data (e.g., audio (voice) data, audio/video data, electronic file downloads, etc.) over one or more third party networks which have more than one address family as well as include public and private networks).  Therefore it would have been obvious to one ordinary person skilled in the a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable since it is a published protocol supporting multimedia streaming for displaying.
Yoshiga as modified above fails to disclose wherein the single imager camera system is operable to invert the set of camera signal data, thereby creating an inverted set of camera signal data.
However Langendijk discloses it had been known to a POSITA before the effective filing date of the claimed invention that a complementary color means that the two colors together can form an approximately achromatic color, e.g. the complementary of red is cyan. Those colors are at opposite ends of a line through the white point, so for additive and subtractive triangles, one could form the pairs: red-cyan, green-magenta, and yellow-blue (which together give white) ([0032]). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Langendijk into that of Yoshiga as modified and to invert the set of camera signal data, thereby creating an inverted set of camera signal data in order to improve picture resolution/sharpness-wise as taught by Langendijk ([0005]).
Yoshiga as modified further fails to disclose wherein the single imager camera system eliminated inconsistencies with gamma tracking and white point designation in the set of image data.
Gamma tracking and white point under these presets was pleasing and colours looked very much as they should with exceptional consistency across the screen).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of "Affordable Colour" into that of Yoshiga as modified and to add the limitation of wherein the single imager camera system eliminated inconsistencies with gamma tracking and white point designation in the set of image data in order to create a display with pleasing colors.

Regarding Claim 22, Yoshiga discloses wherein the set of camera signal data includes Red (R), Green (G), and Blue (B) primary color values (Fig.2: notice the input signals RGB). 

Regarding Claim 23, Yoshiga as modified discloses wherein the set of image data includes the set of camera signal data and the inverted set of camera signal data (Yoshiga Fig.2 and Langendijk [0032]).  The same reason to combine as taught in Claim 23 is incorporated herein.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Lucas et al. (US 2019/0043179 A1), Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1), Langendijk et al. (US 2010/0265283 A1) and “Affordable Colour Grading Monitors” (downloaded @ https://jonnyelwyn.co.uk/film-and-video-editing/affordable-colour-grading-monitors-2/, posted on 4 April 2015) applied to Claim 21 above, and further in view of Gish et al. (US 2015/0022685 A1).
Regarding Claim 24, Yoshiga as modified fails to disclose wherein the set of camera signal data is RAW data.
However camera signal data is raw data had been known to a POSITA before the effective filing date of the claimed invention as taught by Gish ([0067]: Data obtained from such processing (910) of the raw image capture device sensor outputs (905) are then generally transformed to an output color space (e.g., RGB color space in FIG. 9) by a 3.times.3 matrix (915)).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Gish into that of Yoshiga as modified and to add the limitation of wherein the set of camera signal data is RAW data to support raw image camera.

Allowable Subject Matter
Claims 1-12, 15, 19 and 25 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/YINGCHUN HE/Primary Examiner, Art Unit 2613